
	

114 HR 4591 IH: Department of Veterans Affairs Purchased Health Care Streamlining and Modernization Act
U.S. House of Representatives
2016-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4591
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 agreements with certain health care providers to furnish hospital care,
			 medical services, and extended care to veterans.
	
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Purchased Health Care Streamlining and Modernization Act. 2.Agreements (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
				
					1703A.Veterans Care Agreements with certain health care providers
						(a)Veterans Care Agreements
 (1)In addition to furnishing hospital care, medical services, or extended care under this chapter at facilities of the Department or under contracts or sharing agreements entered into pursuant to provisions of law other than this section, the Secretary may furnish such care and services to eligible veterans through the use of agreements entered into under this section by the Secretary with eligible providers.
 (2)The Secretary may enter into Veterans Care Agreements under this section with eligible providers to furnish hospital care, medical services, and extended care to veterans whom the Secretary determines that furnishing such care and services at facilities of the Department or under contracts or sharing agreements under provisions of law other than this section is impracticable or inadvisable because of the medical condition of the veteran, the travel involved, or the nature of the care or services required, or a combination of such factors.
 (b)Veteran eligibilityEligibility of a veteran for care and services under this section shall be determined as if such care or services were furnished in a facility of the Department, and provisions of this title applicable to veterans receiving such care and services in a facility of the Department shall apply to veterans receiving care and services under this section.
 (c)Provider eligibilitySubject to the certification process pursuant to subsection (d)(1), a provider of hospital care, medical services, or extended care is eligible to enter into a Veterans Care Agreement under this section if the Secretary determines that the provider meets each of the following criteria:
 (1)The gross annual revenue of the provider in the year preceding the year in which the provider enters into the Veterans Care Agreement does not exceed $11,000,000 (as adjusted in a manner similar to amounts adjusted pursuant to section 5312 of this title).
 (2)The provider does not otherwise provide such care or services to patients pursuant to a contract entered into with a department or agency of the Federal Government.
 (3)The provider is— (A)a provider of services that has enrolled and entered into a provider agreement under section 1866(a) of the Social Security Act (42 U.S.C. 1395cc(a));
 (B)a physician or supplier that has enrolled and entered into a participation agreement under section 1842(h) of such Act (42 U.S.C. 1395u(h));
 (C)a provider of items and services receiving payment under a State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or a waiver of such a plan;
 (D)an Aging and Disability Resource Center, an area agency on aging, or a State agency (as defined in section 102 of the Older Americans Act of 1965 (42 U.S.C. 3002)); or
 (E)a center for independent living (as defined in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)).
 (4)Any additional criteria determined appropriate by the Secretary. (d)Provider certification (1)The Secretary shall establish a process for the certification of eligible providers to enter into Veterans Care Agreements under this section that shall, at a minimum, set forth the following:
 (A)Procedures for the submission of applications for certification and deadlines for actions taken by the Secretary with respect to such applications.
 (B)Standards and procedures for the approval and denial of certifications and the revocation of certifications.
 (C)Procedures for assessing eligible providers based on the risk of fraud, waste, and abuse of such providers similar to the level of screening under section 1866(j)(2)(B) of the Social Security Act (42 U.S.C. 1395(j)(2)(B)) and the standards set forth under section 9.104 of title 48, Code of Federal Regulations, or any successor regulation.
 (D)Requirement for denial or revocation of certification if the Secretary determines that the otherwise eligible provider is—
 (i)excluded from participation in a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))) under section 1128 or 1128A of the Social Security Act (42 U.S.C. 1320a–7 and 1320a–7a); or
 (ii)identified as an excluded source on the list maintained in the System for Award Management, or any successor system.
 (E)Procedures by which a provider whose certification is denied or revoked under the procedures established under this subsection will be identified as an excluded source on the list maintained in the System for Award Management, or successor system, if the Secretary determines that such exclusion is appropriate.
 (2)To the extent practicable, the Secretary shall establish the procedures under paragraph (1) in a manner that takes into account any certification process administered by another department or agency of the Federal Government that an eligible provider has completed by reason of being a provider described in any of subparagraphs (A) through (E) of subsection (c)(3).
 (e)Terms of AgreementsThe Secretary shall ensure that each Veterans Care Agreement include provisions requiring the eligible provider to do the following:
 (1)To accept payment for care and services furnished under this section at rates established by the Secretary for purposes of this section, which shall be, to the extent practicable—
 (A)the rates paid by the United States for such care to providers of services and suppliers under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.);
 (B)the rates paid by the United States pursuant to the Alaska Fee Schedule of the Department of Veterans Affairs;
 (C)the rates paid by the United States pursuant to an All-Payer Model Agreement under the Social Security Act; or
 (D)the rates paid by the United States in a highly rural area pursuant to section 101(d)(2)(B)(ii)(I) of the Veterans Access, Choice, and Accountability Act of 2014 (38 U.S.C. 1701 note).
 (2)To accept payment under paragraph (1) as payment in full for care and services furnished under this section and to not seek any payment for such care and services from the recipient of such care.
 (3)To furnish under this section only the care and services authorized by the Department under this section unless the eligible provider receives prior written consent from the Department to furnish care and services outside the scope of such authorization.
 (4)To bill the Department for care and services furnished under this section in accordance with a methodology established by the Secretary for purposes of this section.
 (5)Not to seek to recover or collect from a health-plan contract or third party (as those terms are defined in section 1729 of this title) for any care or services for which payment is made by the Department under this section.
 (6)To provide medical records for veterans furnished care and services under this section to the Department in a timeframe and format specified by the Secretary for purposes of this section, except the Secretary may not require that any payment by the Secretary to the eligible provider be contingent on such provision of medical records.
 (7)To meet other such terms and conditions, including quality of care assurance standards, as the Secretary may specify for purposes of this section.
							(f)Exclusion of certain Federal contracting provisions
 (1)Notwithstanding any other provision of law, the Secretary may enter into a Veterans Care Agreement using procedures other than competitive procedures.
							(2)
 (A)Except as provided in subparagraph (B) and unless otherwise provided in this section, an eligible provider that enters into a Veterans Care Agreement under this section is not subject to, in the carrying out of the agreement, any provision of law that providers of services and suppliers under the original Medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.) are not subject to.
 (B)In addition to the provisions of laws covered by subparagraph (A), an eligible provider shall be subject to the following provisions of law:
 (i)Any applicable law regarding integrity, ethics, or fraud, or that subject a person to civil or criminal penalties.
 (ii)Section 431 of title 18. (iii)Section 1352 of title 31, except for the filing requirements under subsection (b) of such section.
 (iv)Section 4705 or 4712 of title 41, and any other applicable law regarding the protection of whistleblowers.
 (v)Section 4706(d) of title 41. (vi)Title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) to the same extent as such title applies with respect to the eligible provider in providing care or services through an agreement or arrangement other than under a Veterans Care Agreement.
 (C)An eligible provider that receives a payment from the Federal Government pursuant to a Veterans Care Agreement shall not be treated as a Federal contractor or subcontractor by the Office of Federal Contract Compliance Programs of the Department of Labor based on the work performed or actions taken by such eligible provider that resulted in the receipt of such payments.
								(g)Termination of Veterans Care agreement
 (1)An eligible provider may terminate a Veterans Care Agreement with the Secretary under this section at such time and upon such notice to the Secretary as the Secretary may specify for purposes of this section.
 (2)The Secretary may terminate a Veterans Care Agreement with an eligible provider under this section at such time and upon such notice to the eligible provider as the Secretary may specify for the purposes of this section, if the Secretary—
 (A)determines that the eligible provider failed to comply with the provisions of the agreement or this section or other applicable provision of law;
 (B)makes a revocation pursuant to subsection (d)(1)(4); (C)ascertains that the eligible provider has been convicted of a felony or other serious offense under Federal or State law and determines that the continued participation of the eligible provider would be detrimental to the best interests of veterans of the Department; or
 (D)determines that it is reasonable to terminate the agreement based on the health care needs of veterans.
								(h)Duration; mandatory reviews
 (1)Each Veterans Care Agreement entered into under this section shall be for a two-year period unless the Secretary extends the agreement pursuant to paragraph (2)(B).
							(2)
 (A)During the 180-day period beginning 540 days after the date on which a Veterans Care Agreement is entered into or renewed, the Secretary shall review the agreement to determine whether it is feasible and advisable to instead furnish the hospital care, medical services, or extended care furnished under the agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section.
 (B)If the Secretary determines under subparagraph (A) that it is not feasible and advisable to instead furnish hospital care, medical services, or extended care furnished under a Veterans Care Agreement at facilities of the Department or through contracts or sharing agreements entered into under authorities other than this section, the Secretary—
 (i)shall prepare a written memorandum of such determination; and (ii)may renew such agreement.
									(i)Disputes
 (1)The Secretary shall establish administrative procedures for eligible providers with which the Secretary has entered into a Veterans Care Agreement to present any dispute arising under or related to the agreement.
 (2)Before using any dispute resolution mechanism under chapter 71 of title 41 with respect to a dispute arising under a Veterans Care Agreement under this section, an eligible provider must first exhaust the administrative procedures established by the Secretary under paragraph (1).
 (j)Annual reportsNot later than October 1 of the year following the fiscal year in which the Secretary first enters into a Veterans Care Agreement, and each year thereafter, the Secretary shall submit to the appropriate congressional committees an annual report that includes—
 (1)a list of all Veterans Care Agreements entered into as of the date of the report; and (2)summaries of each determination made by the Secretary under subsection (h)(2) during the fiscal year covered by the report.
 (k)Quality of careIn carrying out this section, the Secretary shall use the quality of care standards set forth or used by the Centers for Medicare & Medicaid Services.
 (l)DelegationThe Secretary may delegate the authority to enter into or terminate a Veterans Care Agreement, or to make a determination described in subsection (h)(2), at a level not below the Assistant Deputy Under Secretary for Health for Community Care.
 (m)SunsetThe Secretary may not enter into or renew a Veterans Care Agreement under this section after the date that is five years after the enactment of this Act.
 (n)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and (B)the Committees on Appropriations of the House of Representatives and the Senate.
 (2)The term eligible provider means a provider of hospital care, medical services, or extended care that the Secretary determines is eligible to enter into Veterans Care Agreements under subsection (c).
 (3)The term Veterans Care Agreement means an agreement entered into by the Secretary with an eligible provider under subsection (a)(1)..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item related to section 1703 the following new item:
				
					
						1703A. Veterans Care Agreements with certain health care providers..
 (c)RegulationsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall prescribe interim final regulations to implement section 1703A of title 38, United States Code, as added by subsection (a), and publish such regulations in the Federal Register.
			
